Citation Nr: 0426061	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her friend


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

In June 2004, the appellant testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A copy of 
the transcript is associated with the claims file.

The Board also notes that, in her August 2002 notice of 
disagreement, the appellant requested a copy of the veteran's 
service medical records.  She indicated during her June 2004 
hearing that she had not yet received the records.  This 
matter, therefore, is referred to the RO to ensure that the 
appellant receives a copy of the veteran's service medical 
records.

As will be discussed below, the veteran's claim for death 
benefits included a claim for accrued benefits.  That issue 
is herein remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if further action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran died in June 1998.  According to the death 
certificate, the immediate causes of his death were multi-
system organ failure, acute anterior myocardial infarction, 
and abdominal aortic aneurysm, and another significant 
condition was renal artery stenosis/hypertension.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.

4.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.

5.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2003).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

3.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) contain no 
complaints, manifestations, or or treatment indicative of 
multi-system organ failure, acute anterior myocardial 
infarction or any cardiovascular condition, an abdominal 
aortic aneurysm, renal artery stenosis or any kidney 
condition, or hypertension.  A May 1964 X-ray report showed a 
normal chest.  An August 1966 separation examination report 
showed the veteran's lungs, chest, heart, abdomen, and 
vascular system were normal.  At that time, a chest X-ray was 
performed and no defects or diagnoses were noted by the 
examiner.  It appears the report indicates the veteran was 
not qualified for active duty at sea or on foreign shore, but 
does not state the reason.

Hospitalization reports dated in June 1977 show the veteran 
was admitted with complaints of chest pain.  A chest X-ray 
was normal.  On an electrocardiogram (ECG), the veteran had 
an elevated ST segment, which may have been normal, since 
there was no previous ECG to compare.  The final diagnoses 
were acute substernal chest pain, etiology unknown, and 
"rule out" coronary artery disease.

A February 1996 X-ray report showed no active intrathoracic 
disease.

In a May 1998 written statement, B.E.J., M.D., indicated he 
evaluated the veteran at that time for an infrarenal 
abdominal aortic aneurysm and artherosclerotic osteal 
stenosis of the renal arteries, leading to renal 
insufficiency and presumed renovascular hypertension.  The 
veteran had a history of hypertension.  He denied any true 
cardiac symptomatology, with the exception of one incidence 
of pneumonia with chest pain in 1997.  His past medical 
history was reported as generally benign.  The veteran had a 
history of cigarette smoking, and two to four alcoholic 
beverages per day.  Dr. J. diagnosed bilateral renal artery 
stenosis with associated hypertension, an infrarenal 
abdominal aortic aneurysm, hypertension, tobacco abuse, 
possible alcohol abuse, and history of an umbilectomy.

June 1998 hospitalization records leading up to the veteran's 
death indicate that he had undergone abdominal aortic 
aneurysm repair and had incurred an acute myocardial 
infarction.  The physician also tried to evaluate and manage 
acute respiratory failure and several metabolic problems.  
M.J., M.D., noted that the veteran's medical history was 
remarkable for hypertension, but he had apparently been in 
good health otherwise.  The diagnoses were identical to those 
on the veteran's death certificate.

The veteran's June 1998 death certificate lists his immediate 
causes of death as multi-system organ failure, acute anterior 
myocardial infarction, and abdominal aortic aneurysm, and 
another significant condition listed was renal artery 
stenosis/hypertension.

In February 2001, the RO received the appellant's Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534.

Following the completion of the RO's adjudicative actions, 
the appellant testified before the undersigned Veterans Law 
Judge at a videoconference hearing from the RO in June 2004.  
She stated that she had been married to the veteran for 25 
years.  She indicated that he had an irregular heartbeat.  
She testified that his high blood pressure began 
approximately three years before his death.  She stated that 
the RO's rating decision indicated that the veteran was not 
found qualified for service, but it did not list the reason 
for the disqualification.  The appellant believed his death 
was caused by his military service, because he was in the 
Vietnam War and was under stress.  The appellant's friend 
also testified, and stated that the veteran was a good, 
hardworking, and honest man.  The appellant indicated that in 
1978, the veteran was diagnosed with pericarditis.  At the 
request of the appellant, the undersigned Veterans Law Judge 
directed that the record on appeal be kept open for 30 days 
for submission of additional evidence.  As of the date of the 
present decision, no additional evidence has been received by 
the Board.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO informed the appellant of the 
VCAA and its effect on her claims.  In addition, the 
appellant was advised, by virtue of a detailed December 2002 
SOC issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to VA death benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
December 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to Dependency and Indemnity Compensation (DIC).  See 
38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
stated before, the decedent's death certificate states that 
he died from multi-system organ failure, acute anterior 
myocardial infarction, abdominal aortic aneurysm, and renal 
artery stenosis/hypertension.

However, the veteran's SMRs are silent for any manifestation 
of, treatment for, or diagnosis of any cardiovascular or 
renal disorder.  Furthermore, upon separation from service in 
August 1966, the veteran's lungs, chest, heart, abdomen, and 
vascular system were reported as normal on examination.  
While he was apparently found not qualified for service at 
that time, there is no indication as to the reason for such 
disqualification.  Any speculation as to the reason for his 
disqualification is not a competent basis upon which the 
Board can render a decision.  The Board notes here that, 
during his thirty years after leaving service, the veteran 
never raised a claim for a service-connected disability.

Additionally, while June 1977 hospitalization records show 
the veteran had chest pains, this treatment occurred more 
than ten years after his separation from service.  
Furthermore, the examining physician was unable to determine 
the etiology of the veteran's complaints.  The next medical 
evidence showing treatment for cardiovascular or renal 
disorders is dated in May 1998, more than thirty years after 
the veteran's separation from service and just one month 
before his death.

In evaluating the appellant's premise, the Board notes that 
the veteran had no service-connected disabilities during his 
lifetime, nor did he raise claims for any disabilities with 
VA.  Furthermore, there is no indication that the veteran's 
multi-system organ failure, acute anterior myocardial 
infarction, abdominal aortic aneurysm, or renal artery 
stenosis/hypertension was related to service.  The evidence 
shows that the decedent was not treated for any heart 
condition until June 1977, more than ten years after his 
separation from service.  In short, no medical opinion or 
other professional evidence relating the veteran's death to 
service or any incident of service has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the veteran's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

C.  DIC under 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC, in the same manner as if the 
veteran's death were service-connected, if the veteran was in 
actual receipt of (or but for receipt of military retired pay 
would have been receiving) VA disability compensation at a 
total (100 percent) disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final RO decisions and certain 
previous final Board decisions.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran had never established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period before he died.  The Court concluded that 
the language of section 3.22(a) would permit a DIC award 
where it is determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if the veteran had applied for compensation 
during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  Furthermore, as no 
claim of CUE has been raised in the present appeal, the only 
route to entitlement for the appellant would be to establish 
that the veteran was, in fact, rated as 100 percent disabled 
for a requisite period of time before he died.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003).  Since the temporary stay has been lifted with regard 
to this issue as presented in the present appeal, the Board 
will proceed with consideration of the appellant's claim for 
entitlement to DIC under 38 U.S.C.A. § 1318.

Where pertinent law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must determine 
which version applies.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, 
considering that the veteran had not been in receipt of, or 
entitled to receive, a total disability evaluation for 10 
years or more, the application of either version of 38 C.F.R. 
§ 3.22(a) would result in the same outcome, and the Board 
finds that the appellant is not prejudiced by the Board's 
proceeding to final appellate review.  See Bernard v. Brown, 
supra.

As stated before, the veteran died in June 1998, with no 
service-connected disabilities.  Therefore, the veteran was 
not in actual receipt of or entitled to receive (but for 
military retired pay) compensation at a total disability 
rating for the 10 consecutive years prior to his death, as is 
required to be entitled to DIC under 38 U.S.C.A. § 
1318(b)(1).  See Wingo, supra.

The Board appreciates the sincere testimony proffered by the 
appellant and her friend at the hearing before the 
undersigned, and also expresses its high regard for the 
veteran's decade of service to the Nation, including overseas 
service during the Vietnam War.  We are, however, constrained 
to follow the provisions of law governing this type of claim.

The Court has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the section 1318 issue in the 
instant case, as related to the claim for DIC benefits, the 
benefit-of-the-doubt rule is not for application, and the 
appeal must be denied.

D.  Entitlement to Chapter 35 Educational Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits, under 38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  As above, where the law is dispositive, 
the claim must be denied on the basis of absence of legal 
merit.  See Sabonis v. Brown, supra.  The appeal for DEA 
benefits must be denied as a matter of law.


ORDER

Service connection for cause of death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, title 38, United States 
Code, is denied.


REMAND

The Board notes that the June 2002 rating decision issued by 
the RO in this matter addressed and denied entitlement to 
accrued benefits.  The appellant's August 2002 NOD indicated 
a desire to appeal the June 2002 rating decision in general.  
Thereafter, the December 2002 statement of the case addressed 
service connection for cause of death, entitlement to DIC 
under 38 U.S.C.A. § 1318, and eligibility for DEA, but did 
not address entitlement to accrued benefits. 

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of an SOC as to accrued benefits.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of whether the 
appellant is entitled to accrued 
benefits.  If, and only if, the appellant 
completes her appeal by filing a timely 
substantive appeal as to this issue, the 
matter should then be returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



